Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated October 7th, 2020 responding to the July 7th, 2020 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 8, 11 and 15-20 have been amended, claims 9 and 14 have been canceled. Claims 1-8, 10-13 and 15-20 are pending in the application, of which claims 1, 11 and 16 are in independent form and these claims (1-8, 10-13 and 15-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	Regarding art rejection: In regards to claims 1-8, 10-13 and 15-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated same grounds of modified rejections presented in the following art rejection.

Response to the Arguments
4.	As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicant contended that “While Gong discloses a single thread traversing its graph, Gong does not teach multiple threads traversing its graph. Because Gong does not teach multiple threads traversing its graph, it cannot be said to teach threads traversing different paths of its graph. Gong therefore does not teach or suggest "at least two threads [,each of which] is operable to traverse a set of different paths of the graph than any other thread of the at least two threads," (emphasis added) as recited in amended claim 1” (please see Remarks page: 8/9,             
                ¶
            
        [02]).
	Response: Examiner respectfully disagrees with the Applicants because Gong sufficiently teaches such amended feature i.e. Gong teaches “one slave thread in the thread pool may travers the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, modify the state of each node to be called into run, and push each node to be called into a computing queue” (please see ¶[0058]), wherein “initially in computation in the current computing period, the node to be called includes only the starting node” (please see ¶[0057]), and “master process may include a master thread and a thread pool including a plurality of slave threads” (please see ¶[0045]). Moreover, Gong discloses “a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process, at least two of the nodes having a connecting edge therebetween, an incoming connecting edge of a node being an input edge and an outgoing connecting edge of a node being an output edge” (please see ¶[0009]), also refer FIG. 10 with associated text; that is to say each of the node has more than one edge; therefore, the threads traverse through set of different paths. On the other hands, nowhere in the instant specification explicitly disclose or reasonably infers that “[using] at least two threads to enqueue … two threads are operable to traverse a set of different paths of the graph”.
Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 
The Applicants interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Applicants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Applicants have not met the burden of analysis for the rejection as set forth in the remarks. The Applicants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Accordingly, the Applicants statement is a mere conclusion without a full development of reasons as to why the elements of the claim distinguished from the cited prior art(s).
 	Finally, Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.    

	Remarks: Cited prior art (A).	McKinney (US 2006/0161449 A1) discloses “mode of operation, from state 202, the computation device initiates two threads to simultaneously follow paths 212 and 214. The path traversed along 212 remains the same; however, a number of tasks are simultaneously executed along path 214” [emphasis added] (please see ¶[0026]).
	(B). Joisha et al. (US 2012/0151462 A1) discloses “overlapping regions of two control-flow paths P and P', executed by different threads, are subpaths p.sub.1 to p.sub.2 in P and p.sub.3 to p.sub.4 in P' --where p.sub.1 through p.sub.4 are points--such that p.sub.1 abuts p.sub.3 and p.sub.2 abuts p.sub.4 in some execution interleaving. A control-flow path is a path in the program that is executed by a thread. It is a path in an abstraction called the CFG (Control-Flow Graph). A subpath is a portion of a path that extends between two points in the path. Two points in two paths abut if they are performed one after the other in an execution instance” [emphasis added] (please see ¶[0025]), and “wherein the two threads overlap if two control-flow paths P and P’, executed by the two threads, include a subpath p.sub.1 to p.sub.2 in P and a subpath p.sub.3 to p.sub.4 in P', respectively, where .sub.Pi through p.sub.4 are points, such that p.sub.1 abuts p.sub.3, and p.sub.2 abuts p.sub.4 in some execution interleaving” [emphasis added] (please see Joisha claim 4).


Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. (US PG-PUB. No. 2006/0136930 A1 herein after Kaler) in view of Gong et al. (US PG-PUB. No. 2019/0286489 A1 herein after Gong), and further in view of Anthony R. Tuel (US PG-PUB. No. 2005/0097555 A1 herein after Tuel). 
Per claim 1: 
Kaler discloses: 
A method (At least see [0049] -a generic application server and method of its operation in accordance with various embodiments), comprising: 
receiving, by a gateway computer system from a client computer system, a request to perform an operation comprising a plurality of tasks (At least see [0026] -request received from the client computer may be a request to perform a multi-state function. If so, a first thread invokes a first work handler to perform a first task associated with a first state of the multi-state function), each of which corresponds to a respective node in a graph specified for that operation, wherein at least a particular task of the plurality of tasks specifies a call to a downstream service (At least see [0026] -first task may include issuing an asynchronous request for data. When the data specified in the asynchronous request is received, a second thread invokes a second work handler to perform a second task associated with a second state of the multi-state function, where the second task may perform an operation on the data Again, the first and second threads can be the same thread or different threads); 
maintaining, by the gateway computer system, a plurality of task queues (At least see [0010] -after the receiver thread receives an incoming request, a reference is placed in a pending work queue or the completion port 204), wherein each of the plurality of task queues are associated with a corresponding pool of threads (At least see [0076] -threads are invoked whenever a reference is placed in a work queue 422 of a completion port 420); 
subsequent to processing the plurality of tasks, returning, to the client computer system by the gateway computer system, a result of performing the operation (At least see [0026] –When a result of performing the task is received, at least a portion of the result is returned to the client computer).  
Kaler sufficiently discloses the method as set forth above, but Kaler does not explicitly discloses: traversing, by the gateway computer system, using at least two threads to enqueue the plurality of tasks in one or more of the plurality of task queues, wherein each of the at least two threads is operable to traverse a set of different paths of the graph than any other thread of the at least two threads.

However, Gong discloses: 
traversing, by the gateway computer system, using at least two threads to enqueue the plurality of tasks in one or more of the plurality of task queues (At least see [0009] - a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process), wherein each of the at least two threads is operable to traverse a set of different paths of the graph than any other thread of the at least two threads (At least see [0045] -master process may include a master thread and a thread pool including a plurality of slave threads, also see [0092] the master thread module 531 being configured to traverse, initially in computation after initializing the states of all the nodes and connecting edges, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine the node in the ready state as a node to be called, the node in the ready state including the starting node, modify the state of the node to be called into run, push the node to be called into a computing queue and proceed with the next computing period; or [0093] one slave thread module 533 in the thread pool module 532 being configured to traverse, in computation, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, the node in the ready state including the node having all of its input edges in the complete state, modify the state of each node to be called into run, and push each node to be called into a computing queue). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching into Kaler because in a multi-module scheduling scheme each module is encapsulated as one process and, between modules, required input data is obtained and output data is transmitted by publishing and subscribing to messages in accordance with a socket communication mechanism between processes, where Gong’s scheme is advantageous in that inter-machine communication between processes can be provided, such that processes of respective modules can be distributed across different machines, without the need for modifications to system architecture as once suggested by Gong (please see [0003]).

Kaler modified by Gong sufficiently discloses the method as set forth above, but Kaler modified by Gong does not explicitly discloses: wherein the processing includes a thread of a particular queue in which the particular task is enqueued performing a non-blocking call to the downstream service.

However, Tuel discloses:
processing, by the gateway computer system, the plurality of tasks, wherein the processing includes a thread of a particular queue in which the particular task is enqueued performing a non-blocking call to the downstream service (At least see [0008] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource. Each request can be made using a non-blocking function call).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuel into Kaler modified by Gong’s invention because when the transaction manager requests that the resource manager perform an operation, there may be some delay before the operation is performed and a response is received, and numerous resources are required for a transaction, these delays can accumulate into a substantial delay in responding to the transaction request, where in Tuel invention provides an efficient process for conducting a transaction by simultaneously preparing a transaction response that can be sent to a requester before the resources are committed or rolled back by using a non-blocking function call as once suggested by Tuel (please see [0006] and [0008]).

Per claim 2: 
Tuel also discloses:
sending, by the thread, a request to the downstream service to perform an action that is identified by the particular task (At least see [0029] - Once all the resource threads have returned preparation responses, the main execution thread can continue processing the transaction); and 
without waiting for a response from the downstream service, retrieving, by the thread, another task from the particular queue (At least see [0019] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource).  

Per claim 3: 
Tuel also discloses:
request to the downstream service identifies a callback function to be invoked by the downstream service to return, to the gateway computer system, a result of performing the action (At least see [0029] - a resource thread could prepare the resource 42 by, for example, making a SQL call that blocks, and returns a preparation response once the resource has been prepared).  

Per claim 4: 
Kaler discloses: 
plurality of tasks are associated with a context object that is capable of storing information pertaining to the operation, wherein a result of performing the action that is returned by the downstream service is stored in the context object (At least see [0106] - thread that generated the results or the database manager places a work item in the high priority work queue 434, and a reference in the completion port queue 422. A worker thread then stores those results in a results queue 444).  

Per claim 5: 
Kaler discloses: 
plurality of tasks specifies a consolidation action to be performed to consolidate results stored in the context object that are from processing the other ones of the plurality of tasks, wherein the consolidated results correspond to the result returned for the operation (At least see [0106] - the input queue 442, the results queue 444 acts as an expansion mechanism between the worker and reply threads for the results of a data request).  

Per claim 7: 
Kaler discloses: 
operation includes performing a risk evaluation for a particular transaction, and wherein at least two of the plurality of tasks each specify a call to a respective, separate downstream service that is capable of performing a respective portion of the risk evaluation (At least see [0091] multiple work queues enable the system to complete existing work (i.e., work that is beyond an initial state) before beginning the execution of new work, thus decreasing the system's response time, on average, [0092 -worker thread 414 evaluates the task specified in the work item, and makes any operating system calls that are necessary to perform the task).  

Per claim 8: 
Gong also discloses:
wherein the traversing includes, for each node corresponding to a task of the plurality of tasks, enqueuing that task in one of the plurality of task queues (At least see [0058] –one slave thread in the thread pool may travers the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, modify the state of each node to be called into run, and push each node to be called into a computing queue).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching into Kaler modified by Tuel because in a multi-module scheduling scheme each module is encapsulated as one process and, between modules, required input data is obtained and output data is transmitted by publishing and subscribing to messages in accordance with a socket communication mechanism between processes, where Gong’s scheme is advantageous in that inter-machine communication between processes can be provided, such that processes of respective modules can be distributed across different machines, without the need for modifications to system architecture as once suggested by Gong (please see [0003]).

Per claim 10: 
Kaler discloses: 
wherein a number of tasks queues maintained by the gateway computer system is based on a number of processor cores of the gateway computer system (At least see [0083] - completion port has its own pool of threads, which may exceed the number of processors. This is to ensure that work is efficiently queued whenever data is received).  

Per claim 11: 
Kaler discloses: 
A non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system (At least see [0055] -computer readable media which can store data that is accessible by a computer, such as magnetic cassettes, flash memory cards, digital video disks) to perform operations comprising: 
receiving a request to perform an operation comprising a plurality of tasks (At least see [0026] -request received from the client computer may be a request to perform a multi-state function. If so, a first thread invokes a first work handler to perform a first task associated with a first state of the multi-state function), wherein a particular task of the plurality of tasks identifies an action to be performed by a downstream service (At least see [0026] -first task may include issuing an asynchronous request for data. When the data specified in the asynchronous request is received, a second thread invokes a second work handler to perform a second task associated with a second state of the multi-state function, where the second task may perform an operation on the data Again, the first and second threads can be the same thread or different threads); and 
after processing the plurality of tasks, returning a response to the request, wherein the response includes a result of the operation (At least see [0026] –When a result of performing the task is received, at least a portion of the result is returned to the client computer). 
Kaler sufficiently discloses the method as set forth above, but Kaler does not explicitly discloses: accessing a graph specified for the operation, wherein the graph includes a plurality of nodes defining an order in which to perform the operation, and wherein each of the plurality of tasks corresponds to a respective node of the plurality of nodes; enqueueing, in the order defined by the graph, the plurality of tasks in one or more task queues maintained by the computer system; processing the plurality of tasks, wherein the processing includes instantiating a thread to retrieve the particular task from a task queue associated with the thread and to perform a non-blocking call to the downstream service associated with the particular task.

However, Gong discloses:
accessing a graph specified for the operation, wherein the graph includes a plurality of nodes defining an order in which to perform the operation, and wherein each of the plurality of tasks corresponds to a respective node of the plurality of nodes (At least see [0009] - a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process); 
enqueueing, in the order defined by the graph, the plurality of tasks in one or more task queues maintained by the computer system (At least see [0058] –one slave thread in the thread pool may travers the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, modify the state of each node to be called into run, and push each node to be called into a computing queue), wherein the enqueueing includes instantiating at least two threads to enqueue the plurality of tasks (At least see [0009] - a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process), and wherein each of the at least two threads is operable to traverse a set of different paths of the graph than any other thread of the at least two threads (At least see [0045] -master process may include a master thread and a thread pool including a plurality of slave threads, also see [0092] the master thread module 531 being configured to traverse, initially in computation after initializing the states of all the nodes and connecting edges, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine the node in the ready state as a node to be called, the node in the ready state including the starting node, modify the state of the node to be called into run, push the node to be called into a computing queue and proceed with the next computing period; or [0093] one slave thread module 533 in the thread pool module 532 being configured to traverse, in computation, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, the node in the ready state including the node having all of its input edges in the complete state, modify the state of each node to be called into run, and push each node to be called into a computing queue). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching into Kaler because in a multi-module scheduling scheme each module is encapsulated as one process and, between modules, required input data is obtained and output data is transmitted by publishing and subscribing to messages in accordance with a socket communication mechanism between processes, where Gong’s scheme is advantageous in that inter-machine communication between processes can be provided, such that processes of respective modules can be distributed across different machines, without the need for modifications to system architecture as once suggested by Gong (please see [0003]).  

Kaler modified by Gong sufficiently discloses the method as set forth above, but Kaler modified by Gong does not explicitly discloses:  processing the plurality of tasks, wherein the processing includes instantiating a thread to retrieve the particular task from a task queue associated with the thread and to perform a non-blocking call to the downstream service associated with the particular task.
However, Tuel discloses:
processing the plurality of tasks, wherein the processing includes instantiating a thread to retrieve the particular task from a task queue associated with the thread and to perform a non-blocking call to the downstream service associated with the particular task (At least see [0008] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource. Each request can be made using a non-blocking function call).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuel into Kaler modified by Gong’s invention because when the transaction manager requests that the resource manager perform an operation, there may be some delay before the operation is performed and a response is received, and numerous resources are required for a transaction, these delays can accumulate into a substantial delay in responding to the transaction request, where in Tuel invention provides an efficient process for conducting a transaction by simultaneously preparing a transaction response that can be sent to a requester before the resources are committed or rolled back by using a non-blocking function call as once suggested by Tuel (please see [0006] and [0008]).

Per claim 12: 
Tuel also discloses:
sending a request to the downstream service to perform the action identified by the particular task (At least see [0029] - Once all the resource threads have returned preparation responses, the main execution thread can continue processing the transaction); and 
retrieving another task from the task queue without waiting for a response from the downstream service (At least see [0019] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource).  

Per claim 13: 
Tuel also discloses:
registering, by the computer system, a callback function that is identified by the request, wherein returning the response to the request includes invoking the callback function (At least see [0029] - a resource thread could prepare the resource 42 by, for example, making a SQL call that blocks, and returns a preparation response once the resource has been prepared).  

Per claim 14: 
Gong discloses:
instantiating, by the computer system, one or more threads to traverse the graph and, for each node corresponding to a task, to enqueue that task in one of the one or more task queues (At least see [0058] –one slave thread in the thread pool may travers the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, modify the state of each node to be called into run, and push each node to be called into a computing queue).  

Per claim 15: 
Gong discloses:
each of the at least two threads is operable to, when enqueueing a task in a task queue, wait for that task queue to have an available entry for storing that task before proceeding to perform other work (At least see [0052] When the previous computing period has ended and the current computing period has just begun, the master thread only modifies the state of the starting node into ready, such that the starting node may be called and the other nodes may wait to be called, and [0013] - storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process, at least two of the nodes having a connecting edge therebetween, an incoming connecting edge of a node being an input edge and an outgoing connecting edge of a node being an output edge).  

Per claim 16: 
Kaler discloses: 
A system (At least see FIG. 3 with associated text), comprising: 
at least one processor (At least see FIG. 3[Wingdings font/0xE0]321 with associated text); and 
memory having program instructions stored thereon that are executable by the at least one processor to perform operations (At least see FIG. 3[Wingdings font/0xE0]322 with associated text) comprising:
maintaining, by a computer system, a plurality of task queues and (At least see [0006] -thread places a work item in a queue), for each task queue, a set of threads executable to process tasks that are queued in that corresponding task queue (At least see [0006] –A thread from a pool of worker threads then picks up the work item and processes it); 
receiving, by the computer system from another computer system, a request to perform a particular operation comprising a plurality of tasks (At least see [0026] -request received from the client computer may be a request to perform a multi-state function. If so, a first thread invokes a first work handler to perform a first task associated with a first state of the multi-state function), wherein a particular task of the plurality of tasks involving requesting that a downstream service perform a particular action (At least see [0026] -first task may include issuing an asynchronous request for data. When the data specified in the asynchronous request is received, a second thread invokes a second work handler to perform a second task associated with a second state of the multi-state function, where the second task may perform an operation on the data Again, the first and second threads can be the same thread or different threads); 
subsequent to processing the plurality of tasks, returning, to the other computer system by the computer system, a result of processing the plurality of tasks (At least see [0026] –When a result of performing the task is received, at least a portion of the result is returned to the client computer).  
Kaler sufficiently discloses the method as set forth above, but Kaler does not explicitly discloses: based on the particular operation, accessing, by the computer system, information that specifies a graph comprising a set of nodes, a plurality of which each correspond to a respective one of the plurality of tasks; the graph using at least two threads to enqueue the plurality of tasks in one or more of the plurality of task queues, wherein each of the at least two threads is operable to traverse a set of different paths of the graph than any other thread of the at least two threads; wherein the processing includes a particular thread associated with the particular task performing a non-blocking call to the downstream service to request that the downstream service perform the particular action.

However, Gong discloses:
based on the particular operation, accessing, by the computer system, information that specifies a graph comprising a set of nodes, a plurality of which each correspond to a respective one of the plurality of tasks (At least see [0009] - a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process); 
traversing, by the computer system, the graph the graph using at least two threads to enqueue the plurality of tasks in one or more of the plurality of task queues (At least see [0009] - a pre-stored configuration file storing a directed computation graph associated with a computing task, the computing task including a plurality of slave processes each including a plurality of computing modules grouped in accordance with a computation direction, the directed computation graph including a plurality of nodes each corresponding to one computing module in one slave process), wherein each of the at least two threads is operable to traverse a set of different paths of the graph than any other thread of the at least two threads (At least see [0045] -master process may include a master thread and a thread pool including a plurality of slave threads, also see [0092] the master thread module 531 being configured to traverse, initially in computation after initializing the states of all the nodes and connecting edges, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine the node in the ready state as a node to be called, the node in the ready state including the starting node, modify the state of the node to be called into run, push the node to be called into a computing queue and proceed with the next computing period; or [0093] one slave thread module 533 in the thread pool module 532 being configured to traverse, in computation, the states of the respective nodes in the directed computation graph in accordance with the computation direction, determine each node in the ready state as a node to be called, the node in the ready state including the node having all of its input edges in the complete state, modify the state of each node to be called into run, and push each node to be called into a computing queue).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching into Kaler because in a multi-module scheduling scheme each module is encapsulated as one process and, between modules, required input data is obtained and output data is transmitted by publishing and subscribing to messages in accordance with a socket communication mechanism between processes, where Gong’s scheme is advantageous in that inter-machine communication between processes can be provided, such that processes of respective modules can be distributed across different machines, without the need for modifications to system architecture as once suggested by Gong (please see [0003]).  

Kaler modified by Gong sufficiently discloses the method as set forth above, but Kaler modified by Gong does not explicitly discloses:  processing, by the computer system, the plurality of tasks, wherein the processing includes a particular thread associated with the particular task performing a non-blocking call to the downstream service to request that the downstream service perform the particular action.

However, Tuel discloses:
processing, by the computer system, the plurality of tasks, wherein the processing includes a particular thread associated with the particular task performing a non-blocking call to the downstream service to request that the downstream service perform the particular action (At least see [0008] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource. Each request can be made using a non-blocking function call).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuel into Kaler modified by Gong’s invention because when the transaction manager requests that the resource manager perform an operation, there may be some delay before the operation is performed and a response is received, and numerous resources are required for a transaction, these delays can accumulate into a substantial delay in responding to the transaction request, where in Tuel invention provides an efficient process for conducting a transaction by simultaneously preparing a transaction response that can be sent to a requester before the resources are committed or rolled back by using a non-blocking function call as once suggested by Tuel (please see [0006] and [0008]).

Per claim 17: 
Tuel also discloses:
requesting, by the particular thread, that the downstream service preform the particular action (At least see [0029] - Once all the resource threads have returned preparation responses, the main execution thread can continue processing the transaction); and 
retrieving, by the particular thread, another task from a task queue corresponding to the particular thread without waiting for a response from the downstream service before retrieving the other task (At least see [0019] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource).  

Per claim 18: 
Tuel also discloses:
request from the other system identifies a callback function invokable to return the result to the other computer system, and wherein returning the result includes invoking the callback function (At least see [0029] - a resource thread could prepare the resource 42 by, for example, making a SQL call that blocks, and returns a preparation response once the resource has been prepared).  

Per claim 19: 
Kaler discloses: 
each of the plurality of tasks is enqueued in a different one of the plurality of task queues (At least see [0080] -A "work item" is a unit of work that is placed on a work queue (e.g., queues 422, 432, 434, 436, 610, and 614), and which specifies one or more tasks for a thread to perform in order to make progress toward completing a client request or data transfer).  

Per claim 20: 
Tuel also discloses:
all calls to one or more downstream services that are associated with the particular operation are non-blocking calls (At least see [0008] - after receiving a transaction request, preparation of all the resources for the transaction is requested without waiting to receive a preparation response for a previous resource. Each request can be made using a non-blocking function call).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. in view of Gong et al. and Anthony R. Tuel, and further in view of Tan et al. (US PG-PUB. No. 2016/0105532 A1 herein after Tan).
Per claim 6: 
Kaler modified by Tuel sufficiently discloses the method as set forth above, but Kaler modified by Tuel does not explicitly discloses: request identifies a callback function to be invoked after performing the operation, wherein returning the result of performing the operation includes the gateway computer system invoking the callback function.

However, Tan discloses:
request identifies a callback function to be invoked after performing the operation, wherein returning the result of performing the operation includes the gateway computer system invoking the callback function (At least see [0027] - Interface framework 223 then invokes a callback 266 to on demand application platform 228, which can then handle the callout response 268. In one embodiment, on demand application platform 228 returns a null 270 to interface framework 223, which then generates a response 272. Response 280 is then sent to client device 210).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tan’s teaching into Kaler modified by Tuel because an organization may have a large amount of data stored in a multitenant database environment and other data (e.g., legacy data) stored in a database that is not part of the multitenant database environment, and when a user is working within the multitenant database environment, the user may require access some of the data stored in the other environment. In this case Tan’s teaching would provide an enhance ability to acquire data via a web services call from the multitenant database environment to the other environment, and a technique for providing asynchronous, non-blocking calls that does not lock any thread pool resources as once suggested by Tan (please see [0002] through [0012]). 

Remarks
8.	Applicant's arguments filed March 8th, 2011 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                        01/27/2021